              Case 1:21-cv-05555-VSB Document 7 Filed 08/10/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                      8/10/2021
BRITTNEY WITHERSPOON,                                       :
                                                            :
                                         Plaintiff,         :
                                                            :        21-CV-5555 (VSB)
                           -against-                        :
                                                            :             ORDER
SIA PARTNERS U.S., INC. et al.,                             :
                                                            :
                                         Defendants. :
                                                            :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Plaintiff filed her Complaint in this action on June 25, 2021, (Doc. 1), and served

 Defendant Daniel Connor with the Complaint on July 12, 2021, (Doc. 5). On August 5, 2021,

 Plaintiff filed a First Amended Complaint. (Doc. 6.)

          “A party may amend its [complaint] once as a matter of course within 21 days after

 serving it.” Fed. R. Civ. P. 15(a)(1)(A). “In all other cases, a party may amend its [complaint]

 only with the opposing party's written consent or the court's leave.” Fed. R. Civ. P. 15(a)(2).

 More than 21 days have lapsed between the time that Plaintiff served her Complaint and the time

 she filed her First Amended Complaint. The First Amended Complaint does not contain an

 accompanying motion for leave or indicate that Defendants consent to the filing. Accordingly, it

 is hereby:

          ORDERED that Plaintiff’s First Amended Complaint, (Doc. 6), is untimely and

 improperly filed.

          IT IS FURTHER ORDERED that if Plaintiff intends to file an amended complaint, she

 must either file a motion for leave or indicate that Defendants have provided written consent, as

 contemplated by Rule 15(a)(2).
           Case 1:21-cv-05555-VSB Document 7 Filed 08/10/21 Page 2 of 2


         IT IS FURTHER ORDERED that, to the extent Plaintiff intends to file a motion for leave

to file an amended complaint, or make such a filing on consent, she is directed not to move for

default judgment against Defendant Connor, whose answer is now overdue. I note that Plaintiff

has failed to file an affidavit of service for Defendants Sia Partners U.S., Inc. and Sia Partners,

such that Plaintiff cannot move for default judgment against those Defendants at this time.

Failure to comply with Federal Rule of Civil Procedure 4(m) risks dismissal of this action

against those Defendants.

SO ORDERED.

Dated:     August 10, 2021
           New York, New York                      ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
